Opinion of the Court
GEORGE W. Latimer, Judge:
The accused pleaded guilty before a special court-martial to larceny, in violation of Article 121, Uniform Code of Military Justice, 10 USC § 921. He was accordingly convicted and sentenced to a bad-conduct discharge, confinement for four months, partial forfeitures, and reduction in grade. The convening authority reduced the confinement and forfeitures and suspended the bad-conduct discharge until completion of appellate review. Intermediate appellate authorities affirmed, but the Secretary of the Navy suspended the bad-conduct ' discharge for a twelve-month probationary period.
We granted review to consider whether reference to a Secretary of the Navy policy letter by the convening authority deprived the accused of a fair and impartial review. In his action, the convening authority recited the following:
“Inasmuch as a plea of guilty was entered to the charge of larceny as contained in the Specification of the Charge, the provisions of SECNAV Instruction 5815.2A are invoked and the following is a synopsis of the circumstances during the offense.”
There follows a discussion of the circumstances surrounding the offense which the accused had described in a pretrial investigation. The commanding officer was obviously referring to paragraph 5b (2) of SECNAV Instruction 5815.2A (March 12, 1956), which provides:
“5. Action
“a. Commanding officers are directed to apprise members of their commands of the foregoing policy.
“b. (2) where a plea of guilty has been entered by the accused, the convening authority shall include a synopsis of the circumstances of the offense in amplification of the statements set forth in the specification.”
One of the purposes of this section is to acquaint appellate authorities with the Tacts surrounding the offense so that they may better exercise their discretion in granting or denying clemency to an accused. No doubt those officials through whom the record passes in the appellate stages, including the Secretary of the Navy, would find it difficult to grant clemency simply on a plea of guilty for, as the policy letter itself states, “A determination can be made only after considering all the circumstances of the offenses and by the exercise of mature judgment.” Indicative of the benefits which may accrue from this procedure in other cases and those which occurred in the case at bar is the fact that the Secretary of the Navy suspended the accused’s bad-conduct discharge for a twelve-month period with a provision for automatic remission.
Appellate defense counsel cite as controlling our opinions in United States v Estrada, 7 USCMA 635, 23 CMR 99, and United States v Fowle, 7 USCMA 349, 22 CMR 139, wherein this Court found it to be prejudicial error for the members of the court-martial to be informed of SECNAV instructions. Those cases are clearly distinguishable. The basis upon which they were reversed was command influence on the judicial tribunal which determined the original punishment, i.e., that the court-martial felt constrained to sentence the accused to a punitive discharge because of the instructions of the Secretary of the Navy. Yet in Estrada, the Court made it explicitly clear that:
“ . . . We do not condemn general service policies and pronouncements. It is a commander’s prerogative to determine such policies and to promulgate them as he sees fit. However, it is clearly not within a commander’s prerogative to inject his policies into judicial proceedings.”
Essentially, then, the evil is not the *617Navy policy — for discipline requires policy decisions in certain areas of military justice — but the fact that it is used to influence improperly the decisions of those performing judicial functions. Certainly, a policy declaration which merely requires a simple statement of the facts and circumstances of the offense does not constitute a suggestion by a superior that he desires a particular result. Such a statement is informative and not a veiled and deceptive method of compelling a decision according to the dictates of the higher headquarters. Therefore, we find nothing inappropriate in the aforementioned requirement.
Lastly, defense counsel argue that the language of the policy letter takes away from the convening authority the complete discretion which the Code gives him in approving or disapproving sentences. We have read the instruction but fail to find any suggestion to that effect. Rather, we are impressed with the admonition of SECNAV Instruction 5815.2A, paragraph 4d. which informs the reviewing authority that:
“d. Every case must be judged on its own individual merits. Accordingly, convening authorities, court-martial members, and reviewing authorities shall have full discretion to take such action or make such recommendations as they believe will best serve the ends of justice in the particular case.”
In the face of such unambiguous language, we have no recourse but to conclude that in the case at bar the convening authority knew he was unfettered in his discretion and that the accused received a fair and impartial review. Accordingly, the decision of the board of review is affirmed.
Chief Judge Quinn concurs.